UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-4653 The American Funds Tax-Exempt Series I (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Michael W. Stockton Treasurer The American Funds Tax-Exempt Series I 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: July 31, 2011 Date of reporting period: January 31, 2011 ITEM 1.Reports to Stockholders. Semi-Annual Report dated January 31, 2011 The right choice for the long term¨ The Tax-Exempt Fund of Maryland¨ The Tax-Exempt Fund of Virginia¨ The American Funds Tax-Exempt Series I Semi-annual report for the six months ended January 31, 2011 The Tax-Exempt Fund of Maryland seeks a high level of current income exempt from federal and Maryland state income taxes. Additionally, the Fund seeks to preserve capital. The Tax-Exempt Fund of Virginia seeks a high level of current income exempt from federal and Virginia state income taxes. Additionally, the Fund seeks to preserve capital. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge The Tax-Exempt Fund of Maryland –1.49% 1.98% 3.47% The Tax-Exempt Fund of Virginia –1.89 At net asset value The Tax-Exempt Fund of Maryland 2.36% 2.77% 3.87% The Tax-Exempt Fund of Virginia The total annual fund operating expense ratios were 0.67% for The Tax-Exempt Fund of Maryland and 0.66% for The Tax-Exempt Fund of Virginia for Class A shares as of July 31, 2010. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The Funds’ investment adviser and business manager each waived a portion of their management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waivers, without which they would have been lower. See the Financial Highlights tables on pages 38 to 41 for details. Results for other share classes can be found on pages 44 and 45. All investments are subject to certain risks. The value of shares of the Funds will fluctuate as interest rates change. Bond funds carry the risks of the securities in which they invest, such as inflation, interest rate fluctuations and credit or default risk. The return of principal in bond funds is not guaranteed. Additionally, each Fund is more susceptible to factors adversely affecting issuers of its state’s tax-exempt securities than a more widely diversified municipal bond fund. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Income may be subject to federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the Funds. Cover: Harford Road Bridge over Little Gunpowder Falls, Baltimore County, Maryland, © Mark Plummer, 2010, used under license from Shutterstock.com. Fellow shareholders: The strong municipal bond market investors enjoyed for much of calendar year 2010 began to decline during the last few months of the year and into 2011. As a result, for the six-month period ended January 31, 2011, the total return for each of the Funds was negative. The Tax-Exempt Fund of Maryland’s total return was –2.90% and the Tax-Exempt Fund of Virginia’s total return was –3.20%, both with dividends reinvested. During the period, the Maryland Fund paid income dividends of 27 cents a share. The Fund’s six-month tax-exempt income return, with dividends reinvested, was 1.74% (3.48% annualized), equivalent to 2.96% (5.92% annualized) from a taxable investment if you are in the highest combined federal, state and local tax bracket of 41.14%. If you took your dividends in cash, your tax-free income return was 1.73% (3.46% annualized). The Virginia Fund’s dividends totaled 29 cents a share. The Fund’s tax-exempt income return for the period, with dividends reinvested, was 1.73% (3.46% annualized), which was equal to 2.82% (5.64% annualized) from a taxable investment if you are in the highest combined federal and state tax bracket of 38.74%. If you took your dividends in cash, your tax-free income return was 1.72% (3.44% annualized). The combined federal and state tax rates, noted above, are "effective" tax rates, reflecting the deductibility of applicable state and local taxes on federal tax returns. Neither Fund paid capital gain distributions. For periods ended January 31, 2011, with all distributions reinvested 1 year 5 years 10 years The Tax-Exempt Fund of Maryland Class A shares 0.82% 2.53% 3.68% Lipper Maryland Municipal Debt Funds Average The Tax-Exempt Fund of Virginia Class A shares Lipper Virginia Municipal Debt Funds Average –0.99 The national economy and financial markets Optimism about the national economy is growing, and we have now been in an economic recovery for longer than we were in recession. There are sound reasons for optimism: the stock market has rebounded strongly; the financial sector is considerably more stable; corporate profits are high; business lending by commercial banks has been trending up; manufacturing has been expanding. In addition, consumers are spending more, but have also been saving at a comparatively high rate while reducing the percentage of disposable income paid to service debt. Although the unemployment rate remains stubbornly high, more private sector jobs have been created, and the gross domestic product was up 2.8% for calendar year 2010. Despite increased food and commodity prices that raise concerns about inflation, the Federal Reserve continues to hold short-term interest rates low. Ultimately, the economy’s recovery contributed to the decline in municipal bond markets towards the end of the reporting period. Three factors were at play. First, as the economy showed signs of strength, yields on longer term U.S. Treasury securities began to rise, as bond investors demanded higher yields in the face of heightened inflation worries. This forced bond prices, including municipal bond prices, lower. Second, some investors became more concerned about the fiscal health of a number of state and municipal bond issuers. The resulting selloff of certain municipal bonds placed downward pressure on bond prices as a whole. Finally, the taxable Build America Bonds program was not renewed. This program had been used by municipal issuers to issue taxable bonds, backed by a federal subsidy, during 2009 and 2010. Suspension of this federal program led to a fear that the supply of traditional tax-exempt municipal bonds would increase. The anticipated shift toward more supply, and perhaps less demand for municipal securities as the Bush tax cuts were extended, also contributed to lower prices. Maryland and Virginia economies The recession has taken its toll on state and local government tax revenues, and nearly all states are facing budget problems. States were helped for awhile by federal stimulus payments, but that assistance is coming to an end. Maryland is facing a $1.2 billion shortfall that Governor Martin O’Malley proposes to solve through budget cuts and not by increasing taxes. Virginia has avoided tax increases and is taking a variety of actions to eliminate any shortfall in the state’s two-year 2010–2012 budget. While revenues are starting to recover, it will take considerably more time for state tax receipts to return to pre-recession levels. However, we believe Maryland and Virginia remain stronger than most states. They continue to be among the few states to hold triple A bond ratings from the major rating agencies. Unemployment in Maryland has remained steady at 7.4% since the beginning of the reporting period, and declined to 6.6% in Virginia as of December 31, 2010. Both states remain well below the national rate of 9.0% as of January 31, 2011. Only eight relatively small states have lower unemployment rates than Virginia. Maryland’s unemployment rate ranks 13th nationally. The Funds’ portfolios Both Funds continue to maintain a high quality portfolio with most of their assets ranked in the three highest rating categories. Although lower rated municipal bonds were producing stronger returns for most of the past year, that trend has been reversing as interest rates and yields have increased. Our portfolio counselors are cautiously watching developments in the municipal bond market and the broader economy and financial markets. Please see pages 4 and 15 for more information about the Maryland and Virginia portfolios, respectively. Going forward We expect that the economy will continue to gain strength, even though the speed of the recovery may well continue to be slower than hoped for in terms of private sector job creation. State tax receipts should also improve, but probably not fast enough to head off additional budget cuts for state and local governments. We believe Maryland and Virginia are, however, better positioned than many other states to resolve these difficulties. We also expect both Funds will continue to produce a relatively stable flow of tax-exempt income. As the economy improves, the potential for higher interest rates has been noted by economists, and municipal bond yields did increase rather sharply at the end of 2010 more than was expected or warranted. Although inflation remains low in the United States, inflationary pressures are quite strong particularly in emerging markets and may continue to push bond yields up in 2011. As always, we are pleased to hear your comments and questions. Sincerely, James H. Lemon, Jr. Vice Chairman of the Board Jeffrey L. Steele President March 17, 2011 The Funds’ 30-day yields for Class A shares as of February 28, 2011, calculated in accordance with the Securities and Exchange Commission formula, were 2.92% for The Tax-Exempt Fund of Maryland and 3.04% for The Tax-Exempt Fund of Virginia. (For investors in the 41.14% Maryland tax bracket and the 38.74% Virginia tax bracket, this is equivalent to taxable yields of 4.96% for The Tax-Exempt Fund of Maryland and 4.96% for The Tax-Exempt Fund of Virginia.) The Funds’ distribution rates for Class A shares as of that date were 3.47% and 3.48%, respectively. All figures reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which each Fund is earning income on its current portfolio of securities while the distribution rate reflects the Funds’ past dividends paid to shareholders. Accordingly, the Funds’ SEC yields and distribution rates may differ. For current information about the Funds, visit americanfunds.com. The Tax-Exempt Fund of Maryland Summary investment portfolio January 31, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the back cover for details on how to obtain a complete schedule of portfolio holdings. Quality ratings*: Percent of net assets Aaa/AAA % Aa/AA A/A Baa/BBB or less Unrated Short-term securities and other assets less liabilities Maturity diversification†: Percent of net assets Under a year % 1 to 5 years 5+ to 10 years 10+ to 20 years 20+ to 30 years 30+ years Average life 9.34 years * Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. If agency ratings differ, securities are put in the highest category consistent with Fund investment policies. Securities in the "unrated" category (above) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with Fund investment policies. † Maturity is measured using average life, which reflects the potential impact of call options. Securities are included at prerefunded dates, not maturity dates. Bonds & notes 93.72% Principal amount Value Percent of net assets Maryland 85.82% State issuers 46.33% Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2001-H, AMT, 5.20% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series 2006-F, AMT, 6.00% 2039 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series D, AMT, 4.65% 2022 Community Dev. Administration, Dept. of Housing and Community Dev., Residential Rev. Bonds, Series I, AMT, 6.00% 2041 1.67% Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, Assured Guaranty Municipal insured, 5.25% 2012 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, Assured Guaranty Municipal insured, 5.50% 2013 Econ. Dev. Corp., Lease Rev. Bonds (Aviation Administration Facs.), Series 2003, AMT, Assured Guaranty Municipal insured, 5.50% 2015 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2024 Econ. Dev. Corp., Student Housing Rev. Bonds (Towson University Project), Series 2007-A, 5.25% 2037 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.80% 2038 Econ. Dev. Corp., Student Housing Rev. Bonds (University of Maryland, College Park Projects), Series 2008, 5.875% 2043 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2020 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2021 Econ. Dev. Corp., Student Housing Rev. Ref. Bonds (University of Maryland, College Park Projects), Series 2006, CIFG insured, 5.00% 2026 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.25% 2011 Econ. Dev. Corp., Utility Infrastructure Rev. Bonds (University of Maryland, College Park Project), Series 2001, AMBAC insured, 5.375% 2015 G.O. Bonds, State and Local Facs. Loan of 2008, Second Series, 5.00% 2021 G.O. Bonds, State and Local Facs. Loan of 2009, First Series A, 5.00% 2024 G.O. Bonds, State and Local Facs. Loan of 2009, Third Series A, 5.00% 2021 G.O. Bonds, State and Local Facs., Second Series B, 5.00% 2020 G.O. Capital Improvement Bonds, State and Local Facs. Loan of 2003, First Series A, 5.25% 2016 G.O. Ref. Bonds, State and Local Facs. Loan of 2009, Third Series C, 5.00% 2020 G.O. Ref. Bonds, State and Local Facs. Loan of 2010, First Series B, 5.00% 2022 Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins Health System Obligated Group Issue), Series 2010, 5.00% 2040 Health and Higher Educational Facs. Auth., Rev. Bonds (Johns Hopkins University Issue), Series 2008-A, 5.00% 2018 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2001-A, 5.00% 2011 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Johns Hopkins University Issue), Series 2002-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2012 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.00% 2014 (escrowed to maturity) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2004-A, 5.25% 2018 (preref. 2014) Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 4.75% 2038 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2020 Health and Higher Educational Facs. Auth., Rev. Bonds (LifeBridge Health Issue), Series 2008, Assured Guaranty insured, 5.00% 2028 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Medical Center Issue), Series 2007-A, 5.00% 2032 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (Mercy Medical Center Issue), Series 1996, Assured Guaranty Municipal insured, 6.50% 2013 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2003-A, 6.00% 2035 (preref. 2013) Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2022 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.50% 2035 Health and Higher Educational Facs. Auth., Rev. Bonds (Mercy Ridge Issue), Series 2007, 4.75% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2016 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2021 Health and Higher Educational Facs. Auth., Rev. Bonds (Peninsula Regional Medical Center Issue), Series 2006, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2006-A, 5.00% 2036 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2010, 5.00% 2034 Health and Higher Educational Facs. Auth., Rev. Bonds (University of Maryland Medical System Issue), Series 2010, 5.25% 2024 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.00% 2013 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.50% 2033 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2014 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2015 Health and Higher Educational Facs. Auth., Rev. Ref. Bonds (MedStar Health Issue), Series 2004, 5.75% 2016 Dept. of Transportation, Consolidated Transportation Bonds, Series 2002, 5.50% 2017 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.00% 2015 Dept. of Transportation, Consolidated Transportation Bonds, Series 2003, 5.25% 2014 Dept. of Transportation, Consolidated Transportation Bonds, Series 2004, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2007, 4.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2018 Dept. of Transportation, Consolidated Transportation Bonds, Series 2008, 5.00% 2020 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2007, 5.00% 2019 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2018 Transportation Auth., Grant and Rev. Anticipation Bonds, Series 2008, 5.25% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2007, Assured Guaranty Municipal insured, 5.00% 2021 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2008, 5.00% 2023 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2020 Transportation Auth., Transportation Facs. Projects Rev. Bonds, Series 2009-A, 5.00% 2021 University System, Auxiliary Fac. and Tuition Rev. Bonds, Ref. Series 2009-D, 4.00% 2020 University System, Auxiliary Fac. and Tuition Rev. Bonds, Ref. Series 2010-C, 4.00% 2021 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2001-B, 4.00% 2013 University System, Auxiliary Fac. and Tuition Rev. Bonds, Series 2005-A, 5.00% 2018 University System, Revolving Loan Program Bonds, Series 2003-A, 1.50% 2023 (put 2013) Other securities City & county issuers 39.49% City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-A, 5.35% 2034 City of Annapolis, Special Obligation Bonds (Park Place Project), Series 2005-B, 4.75% 2034 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Ref. Series 2006, 5.00% 2017 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2008, 5.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2009, 4.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated General Improvements), Series 2009, 4.00% 2020 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2018 Anne Arundel County, G.O. Bonds (Consolidated Golf Course Project), Series 2005, 5.00% 2021 Baltimore County, G.O. Bonds, Metropolitan Dist. Bonds (71st Issue), 4.625% 2028 Baltimore County, G.O. Bonds, Metropolitan Dist. Ref. Bonds, Series 2009, 5.00% 2016 Baltimore County, G.O. Bonds, Metropolitan Dist. Ref. Bonds, Series 2010, 4.00% 2023 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2022 Baltimore County, Rev. Bonds (Oak Crest Village, Inc. Fac.), Series 2007-A, 5.00% 2037 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2020 Mayor and City Council of Baltimore, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2021 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 1994-A, FGIC insured, 5.00% 2024 Mayor and City Council of Baltimore, Project and Rev. Ref. Bonds (Water Projects), Series 2002-A, FGIC-National insured, 5.00% 2021 Carroll County, G.O. Bonds, Consolidated Public Improvement Bonds of 2008, 5.00% 2021 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2021 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2022 Frederick County, G.O. Public Facs. Bonds of 2008, 5.00% 2024 Frederick County, G.O. Public Facs. Ref. Bonds of 2006, 5.25% 2021 Frederick County, Special Obligation Bonds (Urbana Community Dev. Auth.), Series 2010-A, 5.00% 2023 Frederick County, Special Obligation Bonds (Urbana Community Dev. Auth.), Series 2010-A, 5.00% 2030 Frederick County, Special Obligation Bonds (Urbana Community Dev. Auth.), Series 2010-A, 5.00% 2040 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2026 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2006-A, 5.125% 2036 City of Gaithersburg, Econ. Dev. Rev. Ref. Bonds (Asbury Maryland Obligated Group), Series 2009-B, 6.00% 2023 Harford County, Consolidated Public Improvement Bonds, Series 2010-A, 5.00% 2020 Howard County, G.O. Consolidated Public Improvement Bonds, Series 2009-A, 5.00% 2023 Howard County, G.O. Consolidated Public Improvement Project and Ref. Bonds, Series 2002-A, 5.25% 2014 City of Hyattsville, Special Obligation Bonds (University Town Center Project), Series 2004, 5.75% 2034 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2004-A, 4.65% 2030 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2005-C, 5.00% 2031 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.55% 2027 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.625% 2032 Montgomery County Housing Opportunities Commission, Multi-family Housing Dev. Bonds, Series 2007-A, AMT, 4.70% 2037 Montgomery County, G.O. Consolidated Public Improvement Bonds, Series 2008-A, 5.00% 2018 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2026 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2027 Montgomery County, Rev. Bonds (Dept. of Liquor Control), Series 2009-A, 5.00% 2028 Prince George's County, G.O. Consolidated Public Improvement Bonds, Series 2003-A, 5.00% 2019 (preref. 2013) Prince George's County, G.O. Consolidated Public Improvement Bonds, Series 2007-A, 5.00% 2021 Prince George's County, G.O. Consolidated Public Improvement Ref. Bonds, Series 2007-B, 5.00% 2017 Prince George's County, Special Obligation Bonds (National Harbor Project), Series 2004, 4.70% 2015 Prince George's County, Special Obligation Bonds (National Harbor Project), Series 2004, 5.20% 2034 Prince George's County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.50% 2017 Prince George's County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.60% 2021 Prince George's County, Special Obligation Bonds (Woodview Village Infrastructure Improvements), Series 1997-A, 4.70% 2026 Prince George's County, Special Tax Dist. Bonds (Victoria Falls Project), Series 2005, 5.25% 2035 Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, Consolidated Public Improvement Bonds, Series 2009-A, 4.00% 2019 Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, G.O. Ref. Bonds of 1997, 5.75% 2017 Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, G.O. Ref. Bonds of 2001, 4.50% 2015 (preref. 2011) Washington Suburban Sanitary Dist., Montgomery and Prince George's Counties, G.O. Water Supply Bonds of 2005, 5.00% 2019 (preref. 2015) Other securities District of Columbia 1.17% Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2025 Metropolitan Area Transit Auth., Gross Rev. Transit Bonds, Series 2009-A, 5.25% 2028 Puerto Rico 5.31% Electric Power Auth., Power Rev. Bonds, Series WW, 5.25% 2033 Electric Power Auth., Power Rev. Ref. Bonds (Forward Delivery), Series QQ, XLCA insured, 5.50% 2015 Electric Power Auth., Power Rev. Ref. Bonds, Series UU, Assured Guaranty Municipal insured, 0.723% 2029(F1) Electric Power Auth., Rev. Ref. Bonds, Series KK, XLCA insured, 5.00% 2011 Public Buildings Auth., Government Facs. Rev. Bonds, Series D, 5.25% 2027 (preref. 2012) Public Fin. Corp., Commonwealth Appropriation Bonds, Series 2001-E, 6.00% 2026 (escrowed to maturity) Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2007-A, FGIC-National insured, 0% 2040 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2009-A, 5.00% 2018 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 0% 2033 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-A, 5.375% 2039 Sales Tax Fncg. Corp., Sales Tax Rev. Bonds, Series 2010-C, 5.25% 2041 Other securities Other U.S. territories 1.42% Other securities Total bonds & notes (cost: $340,711,000) Short-term securities 4.23% Econ. Dev. Corp., Econ. Dev. Rev. Ref. Bonds (United States Pharmacopeial Convention, Inc. Project), Series 2008-A, 0.30% 20381 Econ. Dev. Corp., Econ. Dev. Rev. Ref. Bonds (United States Pharmacopeial Convention, Inc. Project), Series 2008-B, 0.30% 20381 Health and Higher Educational Facs. Auth., Rev. Bonds (Upper Chesapeake Hospitals Issue), Series 2008-A, 0.30% 20431 Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-A, 0.32% 20261 Montgomery County, Consolidated Public Improvement Bond Anticipation Notes, Series 2006-B, 0.28% 20261 Total short-term securities (cost: $14,970,000) Total investment securities (cost: $355,681,000) Other assets less liabilities Net assets 100.00% "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. 1 Coupon rate may change periodically. For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations AMT Alternative Minimum Tax Auth. Authority Dept. Department Dev. Development Dist. District Econ. Economic Fac. Facility Facs. Facilities Fin. Finance Fncg. Financing G.O. General Obligation Preref. Prerefunded Ref. Refunding Rev. Revenue See Notes to Financial Statements The Tax-Exempt Fund of Maryland Financial statements Statement of assets and liabilities at January 31, 2011 unaudited (dollars in thousands) Assets: Investment securities, at value (cost: $355,681) $ Cash Receivables for: Sales of Fund’s shares Interest Liabilities: Payables for: Repurchases of Fund’s shares Dividends on Fund’s shares Management services Services provided by related parties Trustees’ deferred compensation 37 Other 10 Net assets at January 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized depreciation ) Net assets at January 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) unlimited shares authorized (23,565 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A Class B Class C Class F-1 Class F-2 See Notes to Financial Statements Statement of operations for the six months ended January 31, 2011 unaudited (dollars in thousands) Investment income: Income: Interest Fees and expenses*: Investment advisory services $ Business management services Distribution services Transfer agent services 42 Administrative services 35 Reports to shareholders 17 Registration statement and prospectus 10 Trustees’ compensation 19 Auditing and legal 5 Custodian 1 State and local taxes † Other 12 Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments ) Net decrease in net assets resulting from operations $ ) *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. †Amount less than one thousand. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended January 31, 2011* Year ended July 31, 2010 Operations: Net investment income Net realized gain on investments Net unrealized (depreciation) appreciation on investments Net (decrease) increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income Net capital share transactions Total (decrease) increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $254 and $231, respectively) *Unaudited. See Notes to Financial Statements The Tax-Exempt Fund of Virginia Summary investment portfolio January 31, 2011unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the back cover for details on how to obtain a complete schedule of portfolio holdings. Quality ratings*: Percent of net assets Aaa/AAA 27.7% Aa/AA A/A Baa/BBB or less Unrated Short-term securities and other assets less liabilities Maturity diversification†:
